                              GLASS & HOGROGIAN LLP
                         ATTORNEYS AND COUNSELORS AT LAW
                              A Limited Liability Partnership
                           85 BROAD STREET, 18TH FLOOR @ WEWORK                                01/08/2020
                                    NEW YORK, NY 10004
                                        212-537-6859
                                     FAX NO. 845-510-2219
                                     E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner

                                                 January 7, 2020

Via ECF
Honorable Katherine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:   Harriet Harewood v. New York City Department of Education, et al.,
                       Letter Requesting Adjournment of 1/9 Status Conference
                       18 CV 5487 (KPF)(KHP)

Dear Judge Parker:

       I am the attorney for Plaintiff in the above-referenced matter. I write to request an
adjournment of the status conference scheduled for January 9, 2020 at 10:45 a.m. as per the Court’s
order dated November 20, 2019. I have been selected for Jury Duty for the same day in New Jersey.

       I have spoken with Defendant’s attorney and he consents to this request and proposed
schedule. Both Plaintiff and Defendant are available to proceed with the conference on January
13, 2020, or alternatively on January 21, 2020, in the afternoon, if either of those dates are
convenient to the Court. This is Plaintiff’s first request for an adjournment of the conference
scheduled for January 9, 2020.

       Thank you for your consideration of this request to adjourn the scheduled status
conference.

                                                     Respectfully submitted,
                                                     /s/ Bryan D. Glass
                                                1
                                                 Bryan D. Glass, Esq.

c:    Isaac Baskin, Esq., Attorney for Defendants (via ECF)



APPLICATION GRANTED: The Status Conference in this matter that is scheduled for
Thursday, January 9, 2020 at 10:45 a.m. in Courtroom 17D, 500 Pearl Street, New York, NY 10007
is hereby rescheduled to Tuesday, January 21, 2020 at 10:00 a.m.




                                                                          01/08/2020




                                             2
